



COURT OF APPEAL FOR ONTARIO

CITATION: Mudronja v. Mudronja, 2020 ONCA 702

DATE: 20201103

DOCKET: C67802

van Rensburg, Pardu and Huscroft JJ.A.

BETWEEN

Eddy Mudronja

Applicant (Appellant/
Respondent by way of cross-appeal/
Moving Party)

and

Marijana Mudronja

Respondent (Respondent/
Appellant by way of cross-appeal/
Responding Party)

Evelyn K. Rayson, for Eddy Mudronja

Avneet Virk, for Marijana Mudronja

Heard: in writing

On appeal from the
    order of Justice Kofi N. Barnes of the Superior Court of Justice, dated November
    25, 2019, with reasons reported at 2019 ONSC 6811.

COSTS ENDORSEMENT

[1]

The issue of costs of the appeal remains. Ms.
    Mudronja was largely successful in her defence of her former husbands appeal,
    and in her pursuit of her cross appeal. Costs should follow the result:
Family
    Law Rules
, O. Reg. 114/99,

r. 24(1). These proceedings were a continuation of efforts to
    have Mr. Mudronja comply with a trial judgment of October 30, 2014, and efforts
    on his part to resist compliance with that judgment, although he appears to
    have had the financial means to satisfy the judgment. Mr. Mudronja also sought
    leave to appeal from a costs award against him in post judgment proceedings to
    determine what was owing on the earlier judgment. This court refused leave to
    appeal that costs order. Ms. Mudronja was awarded full recovery costs below
    because the motion judge found that Mr. Mudronja had acted unreasonably and in
    bad faith, and had deliberately attempted to frustrate payment of the judgment.

[2]

Ms. Mudronja seeks full recovery costs of
    $40,422.60 as well as an order, pursuant to s. 1(1) of the
Family
    Responsibility and Support Arrears Enforcement Act, 1996
, S.O. 1996, c. 31,

that the Family Responsibility Office enforce 25% of any costs award
    in her favour, as that percentage is proportionate to the support-related
    issues at stake in the appeal.

[3]

Rule 24(12) of the
Family Law Rules
provides that the following factors are relevant when deciding
    costs:

(a)

the reasonableness
    and proportionality of each of the following factors as it relates to the
    importance and complexity of the issues:

(i)

each partys behavior,

(ii)

the time spent by each party,

(iii)

any written offers to settle, including offers
    that do not meet the requirements of rule 18,

(iv)

any legal fees, including the number of lawyers
    and their rates,

(v)

any
    other expenses properly paid or payable; and

(b)

any other
    relevant matter.

[4]

There was no misconduct in Mr. Mudronjas
    pursuit of the appeal. Although he initially alleged bias on the part of the
    motion judge below for which there was no foundation, he did not pursue that
    argument. The appeal was delayed because of his request to seek leave to appeal
    the costs order against him.

[5]

The matter was moderately complex and involved
    multiple issues. The amounts in issue were significant. We weigh that against
    the importance of allowing appellate review.

[6]

In all of the circumstances,
    we award costs to Ms. Mudronja in the sum of $38,000, and order that, of that
    amount, 25% or $9500.00 shall be enforced by the Family Responsibility Office.

K. van Rensburg J.A.

G. Pardu J.A.

Grant Huscroft J.A.


